Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/EP2018/063020.  
Claims 1-13 are pending in this patent application, and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-12, drawn to a genetically modified bacterial strain capable of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN), wherein said strain comprising nicotinic acid mononucleotide amidating protein (NadE*) activity and reducing of nicotinamide mononucleotide nucleosidase activity, wherein the bacterium with said at least one modification produces an increased amount of NMN than the bacterium without any of said modifications.
Group, II claim(s) 13, drawn to a process for production of NMN, comprising: (a) culturing a genetically modified fungal strain according to claim 1 under conditions effective to produce NMN, (b) recovering NMN from the medium, wherein the fungal strain is encoding a heterologous polypeptide having NadE* activity.
For each inventions I-II above, restriction to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-II and one of the 
(A). protein of SEQ ID NO: 1 or a nucleic acid encoding SEQ ID NO: 1.
(B). protein of SEQ ID NO: 3 or a nucleic acid encoding SEQ ID NO: 3.
(C). protein of SEQ ID NO: 4 or a nucleic acid encoding SEQ ID NO: 4.
(D). protein of SEQ ID NO: 5 or a nucleic acid encoding SEQ ID NO: 5.
 (E). protein of SEQ ID NO: 6 or a nucleic acid encoding SEQ ID NO: 6.
(F). protein of SEQ ID NO: 7 or a nucleic acid encoding SEQ ID NO: 7.
(G). protein of SEQ ID NO: 8 or a nucleic acid encoding SEQ ID NO: 8.
(H). protein of SEQ ID NO: 9 or a nucleic acid encoding SEQ ID NO: 9.
(I). protein of SEQ ID NO: 10 or a nucleic acid encoding SEQ ID NO: 10.
(J). protein of SEQ ID NO: 11 or a nucleic acid encoding SEQ ID NO: 11.
(K). protein of SEQ ID NO: 12 or a nucleic acid encoding SEQ ID NO: 12.
 (L). protein of SEQ ID NO: 13 or a nucleic acid encoding SEQ ID NO: 13.
(M). protein of SEQ ID NO: 14 or a nucleic acid encoding SEQ ID NO: 14.
(N). protein of SEQ ID NO: 15 or a nucleic acid encoding SEQ ID NO: 15.
(O). protein of SEQ ID NO: 16 or a nucleic acid encoding SEQ ID NO: 16.
(P). protein of SEQ ID NO: 17 or a nucleic acid encoding SEQ ID NO: 17.
(Q). protein of SEQ ID NO: 18 or a nucleic acid encoding SEQ ID NO: 18.

Restriction Requirement Applicable to all Groups
Furthermore, the presence of multiple polypeptide sequences and polynucleotide sequences (A) to (Q) with a different SEQ ID NO: allows for a variety of patentably distinct .

2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A genetically modified bacterial strain capable of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN), wherein said strain comprising nicotinic acid mononucleotide amidating protein (NadE*) activity, and reducing of nicotinamide mononucleotide nucleosidase activity, wherein the bacterium with said at least one modification produces an increased amount of NMN than the bacterium without any of said modifications of Group I, and a process for production of NMN, laim 1 under conditions effective to produce NMN, (b) recovering NMN from the medium, wherein the fungal strain is encoding a heterologous polypeptide having NadE* activity of Group II, are each patentably distinct product and a process of using said product. The only shared technical feature of these groups is that they all relate to a genetically modified bacterial strain capable of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN) using the enzyme of nicotinic acid mononucleotide amidating protein (NadE*) or nicotinamide synthetase (NadE*) activity, wherein the bacterium with said at least one modification produces an increased amount of NMN. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Sorci et al. (Nicotinamide mononucleotide synthetase is the key enzyme for an alternative route of NAD biosynthesis in Francisella tularensis. PNAS 2009, 106(9): 3083-3088, see IDS) teach a polypeptide having activity of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN) using the enzyme of nicotinic acid mononucleotide amidating protein (NadE*) or nicotinamide synthetase (NadE*) enzyme from  Francisella tularensis bacteria as claimed, and a process for producing NAD, the end product through the biosynthesis of said nicotinamide mononucleotide (NMN), and a genetically modified E. coli expressing said nicotinic acid mononucleotide amidating protein (NadE*) or nicotinamide synthetase (NadE*) enzyme  (see, abstract, Table 1, upper panel and Fig. 1 & 3). On the other hand, Sinclair et al. (Biological production of NAD precursors and analogs. WO 2015/069860, see IDS) teach increased production of nicotinamide mononucleotide (NMN) in an engineered yeast cell by disrupting Std1/Isn1 gene encoding NMN nucleosidase resulting in the decreased activity of said NMN nucleosidase and accumulating NMN synthesis by decreasing degradation .	
3.	The proteins of Group (A)-(Q) are unrelated, and do not share a technical feature among each other, and therefore, lack unity of invention.  As mentioned above, Sorci et al. (see, IDS) teach a polypeptide nicotinic acid mononucleotide amidating protein (NadE*) or nicotinamide synthetase (NadE*) enzyme from Francisella tularensis, the same source as claimed, which is 100% identical to SEQ ID NO: 1 of the instant application, which is known in the art and does not make contribution over the prior art (Sorci et al.). Therefore, they all the sequences lack special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Applicant is required under 35 U.S.C. 371 to elect a single disclosed species of sequences (A) to (Q) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office REMSEN Building, & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656